DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated February 9, 2022 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 4-5, 8-10, 13-14 and 17-20 have been amended.  Claims 3 and 12 have been cancelled and claims 21-22 have been added.  Claims 1-2, 4-11 and 13-22 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 112 (b) rejection of claims 4, 8, 13, 17 and 20 has been fully considered and is persuasive.  Accordingly the rejections are being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 102 (a)(1) and (a)(2) rejection of claims 1-2, 4-8, 10-11, 13-17 and 19-20 as being anticipated by Collas et al. (U.S. Patent Publication 2010/0114733, hereinafter referred to as Collas) have been fully considered and are persuasive.  Accordingly the rejections are being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 9 and 18 as being unpatentable over Collas in view of Williams et al. (U.S. Patent Publication 2012/0171990, hereinafter referred to as Williams) has been fully considered and are persuasive.  Accordingly the rejections are being withdrawn.
Allowable Subject Matter
Claims 1-2, 4-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Collas is the closest prior art of record and discloses receiving a redirection action from a merchant website to a checkout interface provided by a service provider system (0006, 0007 “third party payment request”, 0030), providing an option to generate a digital token which comprises a field for an entry identification of a second user (0030, 0032, 0042).  Collas discloses receiving the identification information via the option (0051-0052) and determining a device identifier for a second user based on the identification information (0032, 0042, 0049), generating the digital token for the second user device (0058, 0078) and causing the transaction data to be loaded to the application on the second user computing device through the merchant website using the digital token and the device identifier (0058, 0078).  However while Collas loading the transaction data on the application on the second user computing device, Collas does not explicitly disclose or even suggest that the receiving of a declination of the processing option and removing the transaction data from the application on the second user computing device.  No prior art was found in Examiner’s search that corrected this deficiency, including the previously cited Williams reference or the Bookstaff reference indicated in the pertinent art not cited in the Office Action of February 9, 2022.  The closest non-patent literature reference found in Examiner’s search was “Transparent Redirect for PayPal Payments Pro (Payflow Edition) and PayPal Payflow Pro, December 2011”, published October 25, 2012, 11 pages) which describes the use of a redirection from a merchant website to a Payflow Gateway as shown on slides 5 and 6 but is silent with regard to offering an option to a user to have the purchase redirected to a second user.  Therefore as no prior art fairly corrects the deficiencies of Collas claims 1-2, 4-11 and 13-22 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685